DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 20 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Biffi et all (WO 2010/125471).
Biffi et al. disclose (see example 1 and figure 8) a population of CD34+ hematopoietic progenitor cells purified from human cord blood which have been transduced with a miRNA reporter vector expressing miR-126.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20 and 21are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diprimio et al. (US 2009/0215879, cited on IDS).
Diprimio et al. teach at paragraph 123 viral vectors and cells (in vivo or in culture) comprising the nucleic acids and/or vectors of the invention.  
At paragraphs 156-160 Diprimio et al. teach the virus vectors are useful for the delivery of nucleic acids to cells in vitro, ex vivo, and in vivo. In particular, the virus vectors can be advantageously employed to deliver or transfer nucleic acids to animal, including mammalian, cells. Any heterologous nucleic acid sequence(s) of interest may be delivered in the virus vectors of the present invention. Nucleic acids of interest include nucleic acids encoding therapeutic or immunogenic polypeptides, or nucleic 
Diprimio et al. further teach at paragraphs 197-199 their invention includes a method of transferring a nucleic acid to a cell in vitro. The virus vector may be introduced into the cells at the appropriate multiplicity of infection according to standard 
transduction methods suitable for the particular target cells. The cells into which the virus vector is introduced can be of any type, including fibroblasts. The virus vector can be introduced into cells in vitro for the purpose of administering the modified cell to a subject. In particular embodiments, the cells have been removed from a subject and the virus vector is introduced therein. Methods of removing cells from subject for manipulation ex vivo, followed by introduction back into the subject are known in the art.
Diprimio et al. do not specifically disclose a population of cells such as fibroblasts which comprise a vector which expresses mir-1, mir-133, mir-206 and/or mir-208, but it would have been obvious to one of ordinary skill in the art at the time of filing to make such a population. The person of ordinary skill in the art would find it obvious to do so and would expect success because Diprimio et al. specifically teach that a nucleic acid can be transferred via a vector to any type of cell, including fibroblasts, and that the vector can be introduced into cells in vitro for the purpose of administering the modified cell to a subject. Diprimio et al. further suggest the vector can comprise mir-1, mir-133, mir-206 and/or mir-208 for the purpose of treating and/or preventing congenital heart failure.

Allowable Subject Matter
s 23-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/           Primary Examiner, Art Unit 1635